UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4831


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SELEDONIO MARTINEZ, a/k/a Seledonio Martinez-Gonzalez, a/k/a Jose Alberto
Alicea-Huertas,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-cr-00111-D-1)


Submitted: July 29, 2020                                          Decided: August 18, 2020


Before WILKINSON, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Seledonio Martinez appeals his 46-month prison sentence after pleading guilty to

illegal reentry of an alien, who was removed from the United States subsequent to a felony

conviction, in violation of 8 U.S.C. § 1326(a), (b)(1) (2018). On appeal, Martinez contends

that his sentence is not substantively reasonable. We affirm.

       “We review the reasonableness of a sentence under 18 U.S.C. § 3553(a) using an

abuse-of-discretion standard, regardless of ‘whether [the sentence is] inside, just outside,

or significantly outside the Guidelines range.’” United States v. Nance, 957 F.3d 204, 212

(4th Cir. 2020) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)). We first consider

“whether the district court committed any procedural error, such as improperly calculating

the Guidelines range, failing to consider the § 3553(a) factors, or failing to adequately

explain the chosen sentence.” Id. (citation omitted). “If the Court ‘find[s] no significant

procedural error, [it] then consider[s] the substantive reasonableness of the sentence

imposed.’” United States v. Arbaugh, 951 F.3d 167, 172 (4th Cir. 2020) (citation omitted);

see also United States v. Provance, 944 F.3d 213, 215 (4th Cir. 2019) (we must review

procedural reasonableness of sentence before addressing substantive reasonableness).

       “When considering the substantive reasonableness of a prison term, we ‘examine[]

the totality of the circumstances to see whether the sentencing court abused its discretion

in concluding that the sentence it chose satisfied the standards set forth in § 3553(a).’”

Arbaugh, 951 F.3d at 176 (citation omitted); see also Gall, 552 U.S. at 59-60 (an appellate

court must give due deference to a district court’s “reasoned and reasonable decision that

the § 3553(a) factors, on the whole, justified the sentence”). We presume that a sentence

                                             2
within or below the Guidelines range is substantively reasonable. United States v. Zelaya,

908 F.3d 920, 930 (4th Cir. 2018) (citation omitted). A defendant can only rebut the

presumption by showing that the sentence is unreasonable when measured against the

§ 3553(a) factors. United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       We have reviewed the record and conclude that Martinez’s sentence is procedurally

and substantively reasonable. On appeal, Martinez does not assert any procedural error but

contends that his sentence at the top of his Guidelines range is greater than necessary to

comply with the purposes of sentencing and therefore substantively unreasonable.

       In the district court, Martinez asked for a sentence at the bottom of his Guidelines

range or lower based on his early cooperation. In his allocution, he explained that he came

back to the United States because he was in fear for his life. The Government asked for a

sentence at the high end of the range based on his criminal history, and in particular, his

state conviction, after being deported and illegally returning, for second degree kidnapping

and sexual battery of a child under the age of 16. The court found that a sentence at the

high end of the Guidelines range was sufficient but not greater than necessary to comply

with the purposes under 18 U.S.C. § 3553(a). The court considered his concern about his

life in El Salvador but noted he did not follow the process for entering the country legally.

Moreover, it found his criminal conduct after illegally returning was very concerning; and

there was a need to incapacitate him and provide just punishment for his serious offense

conduct. It considered his request for a lower sentence but found it would not be sufficient

in his case. On appeal, he contends that the totality of the circumstances do not support a

sentence at the top of the range. Based on our review, we conclude that he fails to rebut

                                             3
the presumption that his sentence is reasonable; and we defer to the district court’s reasoned

and reasonable decision that the § 3553(a) factors, on the whole, justified the sentence.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              4